


110 HRES 585 IH: Honoring the extraordinary life of

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 585
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2007
			Ms. Jackson-Lee of
			 Texas (for herself, Mr. Poe,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Lampson,
			 Mr. Gonzalez,
			 Mr. Cuellar,
			 Mr. Gene Green of Texas,
			 Mr. Reyes,
			 Mr. Ortiz,
			 Mr. Doggett,
			 Mr. Rodriguez,
			 Mr. Barton of Texas,
			 Mr. Brady of Texas,
			 Mr. Carter,
			 Mr. Neugebauer,
			 Mr. Thornberry,
			 Mr. Hall of Texas,
			 Mr. McCaul of Texas,
			 Ms. Granger,
			 Mr. Gohmert,
			 Mr. Hensarling,
			 Mr. Paul, Mr. Culberson, Mr.
			 Burgess, and Mr. Lewis of
			 Georgia) submitted the following resolution; which was referred to
			 the Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Honoring the extraordinary life of
		  legendary reporter, television personality, international humanitarian, and
		  Houston icon Marvin Harold Zindler, who championed the cause of the
		  economically powerless, politically underrepresented, and physically ill and
		  disabled in Houston, across the Nation, and around the world.
	
	
		Whereas Marvin Harold Zindler was an iconic and
			 influential American television news reporter for television station KTRK in
			 Houston, Texas, and his hard-hitting investigative journalism, through which he
			 mostly represented the city's elderly and working class, made him one of the
			 city's most influential and well-known media personalities;
		Whereas Marvin Zindler helped pioneer consumer advocacy
			 and reporting in 1973 when he came to Channel 13 after having spent 10 years as
			 a Harris County Sheriff's deputy during which time he created the department's
			 consumer fraud division;
		Whereas Marvin Zindler is best known as the kind-hearted,
			 grandfatherly figure who delivered the weekly rat and roach
			 reports based on health department restaurant inspections and his most
			 famous catch phrase from the frequent health inspector findings of
			 SLI-I-IME in the ice machine;
		Whereas Marvin Zindler received over 100,000 requests
			 yearly from Houston viewers in need of his assistance;
		Whereas generations of low-income Houstonians turned to
			 Marvin Zindler as their champion and public voice when bureaucracies seemed
			 indifferent and businesses tried to take advantage of their economic
			 situtation;
		Whereas Marvin Zindler was best known for his work
			 championing the little guy and helping secure medical care for
			 needy children;
		Whereas Marvin Zindler was the founder of Marvin's Angels,
			 a group of doctors who provided free medical care for thousands of children and
			 the less fortunate in dire financial or physical health;
		Whereas Marvin Zindler also reported international stories
			 and brought to the attention of the American people the plight of amputated
			 Iraqi prisoners;
		Whereas seven of these men had their hands restored
			 because of the mobilization efforts of Marvin Zindler, who encouraged private
			 donations of medical facilities and professional care;
		Whereas Marvin Zindler's humanitarian efforts encouraged a
			 plastic surgeon in Houston to surgically remove black crosses tattooed on the
			 foreheads of maimed Iraqis under the control of Saddam Hussein;
		Whereas Marvin Zindler traveled the world with a team of
			 Houston-based doctors conducting heart surgery for small children and
			 eventually helped build Russia's second largest heart institute;
		Whereas, in his 80s and in failing health, Marvin Zindler
			 continued to honor his lifetime of commitment to the people of Houston, Texas,
			 by continuing to file news reports from his hospital bed; and
		Whereas, on July 29, 2007, Marvin Harold Zindler died at
			 the age of 85 after more than three decades as the pioneer of consumer
			 reporting: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)extends our
			 deepest condolences to the beloved family members of Marvin Harold Zindler and
			 his Channel 13 KTRK family; and
			(2)mourns the passing
			 of Marvin Harold Zindler and honors him for his service to the people of
			 Houston, the American citizenry, and the international community, particularly
			 the politically underrepresented, the economically powerless, and physically
			 ill and disabled through his extraordinary entrepreneurial journalism.
			
